NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PERRY R. A.LEXCE,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2010-7073
Appeal from the U11ited StateS C0urt of Appeals for
Veterans Clainc1s in case n0. 06-3559, Judge Robert N.
Davis.
ON MOTION
ORDER
Perry R. Alexce moves out of time for a 7-day exten-
sion of time, until Ju1y 21, 2011, to file his reply brief
Upo1'1 consideration thereof
IT ls ORDERED THAT:

ALEXCE V. DVA 2
The motion is granted
FOR THE COURT
 2 1 2011 /s/ Jan Horba1y
Date J an H0rba1y
C]erk
cc: Naomi E. Farve F"_Eo
s21
_ _ s.s. c0urrr or APPEALs FoR
Jane W Va1meman’ ESq ms FEnERAL c1Rcun
JuL 21 2011
.|AN HORBALY
CLERK